DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "VCUs" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 7 rejected based on their dependency on claim 1 for which the 112 2nd issue was not resolved therein.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 8, 14, 15, and 21 are /are rejected under 35 U.S.C. 103 as being unpatentable over Pihet (US Publication Number 2016/0196230) in view of Antonsson (US Publication Number 2020/0274731).

6.	As per claims 1, 8, and 15, Pihet teaches an apparatus (utilized in the automotive industry, paragraph 2), comprising: memory circuitry (storage for the circuitry, paragraph 85); processor circuitry to: characterize each of a plurality of electronic control units (ECUs) (ECU, transceivers on the two wire bus figure 1, 102, 104, paragraph 30) coupled to a two-wire bus (paragraph 30, two-wire bus), a respective ECU generating a binary output frame (binary output frame with control measurements, paragraph 106) in which logical states of bits included in the binary output frame are determined by a voltage difference between a high bus voltage (VCANH) and a low bus voltage (VCANL) ) (CANH and CANL voltage seen in figure 1, paragraph 32) across the two-wire bus (calculation of VCM, paragraph 50), wherein characterizing a respective ECU comprises determining, for a defined bit logical state, at least one of: a VCANH voltage of the respective ECU; a VCANL voltage of the respective ECU; or a differential 
Pihet does not appear to explicitly disclose use the data representative of the characterizations of the plurality of ECUs to determine whether a received message is legitimately transmitted.
However, Antonsson discloses use the data representative of the characterizations of the plurality of ECUs to determine whether a received message is legitimately transmitted (figure 9, acknowledgement signal used to confirm legitimate transfer paragraphs 10 and 36).
Pihet and Antonsson are analogous art because they are from the same field of endeavor of ECU data handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pihet and Antonsson before him or her, to modify the ECU processing of Pihet to include the data handling of Antonsson because it allows for enhance verification of data transmission.
One of ordinary skill would be motivated to make such modification in order to allow for enhanced data transmission (paragraph 10). Therefore, it would have been obvious to combine Antonsson with Pihet to obtain the invention as specified in the instant claims.




7.	Pihet modified by the teachings of Antonsson as seen in claim 1 above, as per claims 7, 14 and 21, Pihet teaches an electronic control unit (ECU), method and system wherein the defined bit logical state comprises a bit logical state corresponding to a logical "0" value (logical low state, paragraph 46).

Allowable Subject Matter
8.	Claims 2 – 6, 9 – 13, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable once the 112 2nd rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of newly amended limitations.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184